Exhibit 10.1
Employment Agreement
THIS AGREEMENT, made on the 16th day of January 2010 between
United American Healthcare Corporation, a company incorporated pursuant to
the laws of the State of Michigan
(Hereinafter revered to as “the Employer”)
OF THE FIRST PART
– And —
William L. Dennis, of the City of Howell, Michigan
(Hereinafter referred to as “the Manager”)
OF THE SECOND PART
WHEREAS the Manager and the Employer wish to enter into an employment agreement
governing the terms and conditions of employment;
THIS AGREEMENT WITNESSETH that in consideration of the premises and mutual
covenants and agreements hereinafter contained and for enhancement of
administrative stability and conformity with the Employer and whereas Employer
and Manager believe that a written employment contract is necessary to describe
specifically their relationship and to serve as the basis of effective
communication between them as they fulfill their governance and administrative
functions in the operation of the employer. It is agreed by and between the
parties hereto as follows:
1. Term of Employment
The employment of the Manager shall commence the date hereof and continue for an
indefinite term until terminated in accordance with the provisions of this
agreement.
2. Compensation and Benefits
In consideration of his services to be provided by him hereunder, the Manager,
during the term of his employment, shall be paid a basic salary of $150,000
annually, in equal by-weekly installments, in arrears, less applicable statutory
deductions. In addition to the foregoing, subject to the Employer’s general
expense reimbursement policies established from time to time, employer will
reimburse manager for any and all necessary, customary, and usual expenses
incurred by his while traveling for and on behalf of the employer pursuant to
employer’s directions.

  a.   Benefits. The Manager is entitled to receive benefits in accordance with
the Employer’s standard benefit package, as amended from time to time. United
American Healthcare makes available a 401(k) plan to all managers on the first
of the next month following your date of hire. Eligible Managers may elect to
contribute up to 15% of their salary to the 401(k) plan, subject to the legal
maximum per

page 1 of 4



--------------------------------------------------------------------------------



 



Employment Agreement
William L.Dennis

      year. Further details will be provided in the 401(k) Plan Handbook at the
time of enrollment

  b.   The Manager will be eligible to earn an annual bonus upon the achievement
of performance targets determined each year by the Board’s Compensation
Committee. Each annual bonus, if any, shall be paid no later than the end of the
first quarter of the following fiscal year.

3. Duties and Responsibilities
Subject to the supervision and pursuant to the orders, advice, and direction of
Employer, Manager shall perform such duties as are customarily performed by one
holding such position in other businesses or enterprises of the same or similar
nature as that engaged in by employer. Manager shall additionally render such
other and unrelated services and duties as may be assigned to his from time to
time by employer.
4. Manner of Performance of Manager’s Duties
Manager shall at all times faithfully, industriously, and to the best of his
ability, experience, and talent, perform all duties that may be required of and
from his pursuant to the express and implicit terms hereof to the reasonable
satisfaction of employer. Such duties shall be rendered at the above-mentioned
premises and at such other place or places as employer shall in good faith
require or as the interests, needs, business, and opportunities of employer
shall require or make advisable.
5. Termination of Employment
Employer may terminate the employment of Manager at any time:

  a.   for cause, in which conduct is seriously prejudicial to the Employer,
including, but not limited to, neglect of duty or breach of contract in
violation of the state licensing laws or rules. Reasons for such a proposed
discharge for cause shall be given to Manager in writing and Manager is entitled
to at least two (2) weeks advance notice of termination or compensation in lieu
of notice;     b.   without cause, in which case the Employer shall provide the
Manager with advance notice of termination or compensation in lieu of notice
equal to a six (6) month salary continuance.

The Manager may terminate his employment at any time by providing the Employer
with at least four (4) weeks advance notice of his intention to resign.
No salary continuance shall be payable in the event that Manager terminate
voluntarily or is involuntary terminated for cause.
6. Restrictive Covenant

page 2 of 4



--------------------------------------------------------------------------------



 



Employment Agreement
William L.Dennis
Following the termination of the employment of the Manager by the Employer, with
or without cause, or the voluntary withdrawal by the Manager from the Employer,
the Manager shall, for a period of one year following the said termination or
voluntary withdrawal, within the state of Michigan refrain from either directly
or indirectly soliciting or attempting to solicit the business of any client or
customer of the Employer for his own benefit or that of any third person or
organization, and shall refrain from either directly or indirectly attempting to
obtain the withdrawal from the employment by the Employer of any other Manager
of the Employer having regard to the same geographic and temporal restrictions.
The Manager shall not directly or indirectly divulge any financial information
relating to the Employer or any of its affiliates or clients to any person
whatsoever.
7. Confidentiality
The Manager acknowledges that, in the course of performing and fulfilling his
duties hereunder, he may have access to and be entrusted with confidential
information concerning the present and contemplated financial status and
activities of the Employer, the disclosure of any of which confidential
information to competitors of the Employer would be highly detrimental to the
interests of the Employer. The Manager further acknowledges and agrees that the
right to maintain the confidentiality of such information constitutes a
proprietary right which the Employer is entitled to protect. Accordingly, the
Manager covenants and agrees with the Employer that he will not, during the
continuance of this agreement, disclose any of such confidential information to
any person, firm or corporation, nor shall he use same, except as required in
the normal course of his engagement hereunder, and thereafter he shall not
disclose or make use of the same.
8. Professional Liability

  a.   Association agrees that it shall defend, hold harmless and indemnify
Manager from any and all demands, claims, suits, actions and legal proceedings
brought against Manager in his/her capacity, or in his/her official capacity as
agent and manager of the employer, provided the incident arose with the Manager
was acting within the scope of his employment as such liability coverage is with
the authority of the employer to provide under state law. Except that, in no
case, will individual Board members be considered personally liable for
indemnifying the Manager against such claims demands, claims, suits, actions and
legal proceedings.     b.   If, in the good faith opinion of the manager,
conflict exists as regards the defense to such claim between the legal position
of the Manager and the legal position of the Board.     c.   Employer shall not,
however be required to pay any costs of any proceedings in the event Board and
Manager have adverse interests in such litigation, except as stated above.

page 3 of 4



--------------------------------------------------------------------------------



 



Employment Agreement
William L.Dennis
9. Assignment
This agreement shall be assigned by the Employer to any successor Employer and
be binding upon the successor Employer. The Employer shall ensure that the
successor Employer shall continue the provisions of this agreement as if it were
the original party of the first part. This agreement may not be assigned by the
Manager.
10. Severability
Each paragraph of this agreement shall be and remain separate from and
independent of and severably from all and any other paragraphs herein except
where otherwise indicated by the context of the agreement. The decision or
declaration that one or more of the paragraphs are null and void shall have no
effect on the remaining paragraphs of this agreement.
11. Notice
Any notice required to be given hereunder shall be deemed to have been properly
given if delivered personally or sent by pre-paid registered mail as follows:

  a.   to the Employee: 4208 Colonial Court, Howell, MI 48843   b.   to the
Employer: 300 River Place, Suite 4950, Detroit, MI 48207

and if sent by registered mail shall be deemed to have been received on the 4th
business day of uninterrupted postal service following the date of mailing.
Either party may change its address for notice at any time, by giving notice to
the other party pursuant to the provisions of this agreement.
12. Interpretation of Agreement
The validity, interpretation, construction and performance of this agreement
shall be governed by the Laws of the State of Michigan. This agreement shall be
interpreted with all necessary changes in gender and in number as the context
may require and shall endure to the benefit of and be binding upon the
respective successors and assigns of the parties hereto.
IN WITNESS WHEREOF the parties hereto have caused this agreement to be executed
as of the 16th day of January 2010.

     
/s/ Carolyn Onumonu
  /s/ William C. Brooks
 
   
WITNESS
  United American Healthcare Corporation
 
   
/s/ Carolyn Onumonu
  /s/ William L. Dennis
 
   
WITNESS
  William L. Dennis

page 4 of 4